Title: To James Madison from James Taylor, 12 June 1815
From: Taylor, James
To: Madison, James


                    
                        Dr. Sir,
                        Belle Vue New Port Ky June 12th. 1815.
                    
                    I do my self the honor to enclose to you the charges Specifications & proceedings of a Court Martial, which was had on Lt. John Taylor, also a letter I recd. from Brig: Genl. D. Mc.Arthur relative there to.
                    Lt. Taylor is the Son of the worthy Majr Wm. Taylor who is extremely distressed at this affair which I am sure he considers a greater misfortune than if his son had been slain in Battle or died a natural death. I am induced to believe that there has been a good deal of pursecution in this affair. Capt Holder prefered the charges & Sat as President of the Court.
                    I am induced to believe that Lt Taylor who is young (not more I suppose than of age or a little upwards) considered himself pursecuted, and did not feel himself disposed to yield to the impositions of Capt Holder & did not perhaps properly discriminate between his duty as an officer to his Country & indeed to him self, but rather considered the neglect as treating Capt Holder as he deserved.
                    I have never seen Leut Taylor since his appointment & indeed I have been very little with him since he was a small boy, but I am informed he is a young man of strict integrity and brave, but rather indolent in procuring information of his duty, that had he been attached to the Company of a Captain who would have dealt Kindly by him, that he would be a useful officer.
                    I recd a line from one of his near connections asking of my attention to the Matter with Genl McArthur before it was Known what the Sentance of the Court would be.
                    I assure you my dear sir it is painful in the extreme for me to trouble you with this business. A thing of the Kind would be unpleasant for me to ask for one where there was no connection, and I am sure it would be more unpleasant for you to intefere with ⟨this⟩ under the present Circumstances.
                    
                    All that Majr Taylor or any of his friends could ask of you is that if you do not conceive it improper for you to intefere in the case to let Lt Taylor stand on the records of the office as disbanded instead of Cashiered or dismissed from the service.
                    It is certainly must appear to every one as highly improper for the same officer to be president of the Court to be holden on an officer he had preferd charges against, independant of any suggestion of pursecution, which I Know nothing of my self, but am so informd from a Source I place confidence in.
                    I had the honor to receive your favor of the 14th of May acknowledg the recipt of the horse sent you, I am highly gratified that he pleases and am thankful for the expressions of friendship you are pleased to bestow.
                    I am much pleased to find that our friends in Orange are well & particularly that your good old mother enjoys such good health. Our friends in this quarter are generally well. My sister Mrs. Taliaferro has just arrived from Va. with her daughter (Mr[s]. Thornton) her son in law & 4 Sons to reside near me. You mention that the Season with you has been un[u]sually cold & dry. With us it has been unusually cold & Wet. We have had colder weather both in last month & this than I ever experienced in all my life at the same season.
                    Be pleased to tender my Compliments to my friend Mrs. Madison & to the good old Lady & my frie[n]ds in Orange and am Dr sir with the highest respect & esteem your most obliged Hble servt. Inhaste.
                    
                        
                            James Taylor
                        
                    
                    
                        PS. Please excuse this scrale as I have not time to Correct or Copy.
                        
                            J T.
                        
                    
                